Case 1:21-cv-00336-WJM-SKC Document 1 Filed 02/03/21 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.

  CONNELL SOLERA, LLC,

  Plaintiff,

  v.

  LUBRIZOL ADVANCED MATERIALS, INC.,
  CHARLOTTE PIPE & FOUNDRY, INC., and
  CRESLINE PLASTIC PIPE CO., INC.,

  Defendants.



                                     NOTICE OF REMOVAL



          Pursuant to 28 U.S.C. § 1446, Defendants, Lubrizol Advanced Materials, Inc. (“Lubrizol”),

  Charlotte Pipe & Foundry Co. (“Charlotte Pipe”), and Cresline Plastic Pipe Co., Inc. (“Cresline”),

  jointly file this Notice of Removal of the above-captioned civil action, which was filed against

  them by Plaintiff, Connell Solera, LLC, in the District Court for the City and County of Denver,

  Colorado, to the United States District Court for the District of Colorado, on the basis of the

  following facts.

                                      Jurisdiction and Venue

          1.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C.

  §§ 1332(a)(1) and 1441 (a) and (b) because it comprises a civil action where the matter in
Case 1:21-cv-00336-WJM-SKC Document 1 Filed 02/03/21 USDC Colorado Page 2 of 8




  controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

  citizens of different States.

          2.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1446(a), because this District

  and Division embrace the place in which the state court action was filed and has been pending.

                                        Timeliness of Removal

          3.      This case originated in the District Court for the City and County of Denver,

  Colorado, as Case No. 2020-CV-33836, captioned Connell Solera, LLC v. Lubrizol Advanced

  Materials, Inc., et al.

          4.      The Complaint in this case, a copy of which is attached as Exhibit A, was filed on

  November 11, 2020.

          5.      On or about January 12, 2021, Connell Solera filed a Motion for Extension of Time

  to Complete Service of Process without consultation with Defendants. See Exhibit B. The motion

  was granted in part on January 13, 2021. Id. at 3.

          6.      Lubrizol was served on January 25, 2021. See Exhibit C.

          7.      Charlotte Pipe was served on January 25, 2021. Id. at 3.

          8.      Cresline was served on January 25, 2021. Id. at 5.

          9.      Pursuant to 28 U.S.C. § 1446(b) and Fed.R.Civ.P. 6(a), Defendants, who each

  consent to this filing, now timely file this Notice of Removal.

                                       Amount in Controversy

          10.     Pursuant to Colo.R.Civ.P. 16.1, Connell Solera filed a Civil Case Cover Sheet with

  its initial pleading indicating that the amount in controversy is greater than $100,000, exclusive of

  interest and costs. Indeed, Connell Solera checked the box indicating:

                  A monetary judgment over $100,000 is sought by any party against
                  any other single party. This amount includes attorney fees,

                                                    2
Case 1:21-cv-00336-WJM-SKC Document 1 Filed 02/03/21 USDC Colorado Page 3 of 8




                   penalties, and punitive damages; it excludes interest and costs, as
                   well as the value of any equitable relief sought.

  Exhibit A, at 1.

         11.       As the U.S. Court of Appeals for the Tenth Circuit has made clear, a Colorado Civil

  Case Cover Sheet constitutes either part of the “initial pleading” under 28 U.S.C. § 1446(b)(1) or

  an “other paper” under 28 U.S.C. § 1446(b)(3) such that a defendant may rely upon the plaintiff’s

  representations therein for purposes of alleging the amount in controversy. Paros Props. LLC v.

  Colo. Cas. Ins. Co., 835 F.3d 1264, 1272-73 (10th Cir. 2016) (“We think that view is sound. There

  is no ambiguity in the cover sheet. And we see no reason not to credit an assertion by an officer

  of the court on a matter of significant consequence in the state proceeding (whether or not

  simplified procedures will apply).”).

         12.       Furthermore, in its Complaint, Connell Solera supports the representations in its

  Civil Case Cover Sheet by stating the magnitude of the alleged problem.

         13.       Connell Solera has attempted to plead eight causes of action related to its

  allegations that the plumbing system located within an 11-story residential housing complex in

  Denver, Colorado known as the “Solera Apartments” failed as a result of Defendants’ negligence.

  See Exhibit A.

         14.       In 2011, Connell Solera acquired the Solera Apartments, which contains 111,158

  square feet of apartment space, for $37 million. See Exhibit D.

         15.       In relation to the plumbing system, Connell Solera alleges:

                   a.     “The FlowGuard Gold pipes and fittings will continue to deteriorate and

         degrade and, unless the plumbing system is replaced in its entirety, Plaintiff’s potable

         plumbing system will continue to fail, resulting in damage to Plaintiff’s property, including

         walls, ceilings, floors and other personal property.” Exhibit A, at ¶ 49.

                                                    3
Case 1:21-cv-00336-WJM-SKC Document 1 Filed 02/03/21 USDC Colorado Page 4 of 8




                 b.      Connell Solera “has been advised by plumbing professionals that it must

         replace the FlowGuard Gold pipes and fittings wherever it currently exists throughout the

         11-story building.” Id. at ¶ 50.

                 c.      Connell Solera “has and will incur damages in the amount of the cost of the

         full replacement of the defective FlowGuard Gold pipes and fittings, other necessary

         repairs to the plumbing systems, related damages and repairs to the Solera Apartments

         resulting from the repair and replacement process, and consequential damages, including

         loss of use of and loss of rent from some or all of the property while the plumbing system

         is replaced.” Id. at ¶ 51.

         16.     In other words, Connell Solera alleges that the entire plumbing system in the Solera

  Apartments needs to be replaced and that the amount in controversy, as alleged by Connell Solera,

  encompasses the cost of such replacement.

         17.     Pursuant to 28 U.S.C. § 1446(b)(3) and/or (c)(2), therefore, this matter comprises a

  civil action where the amount in controversy exceeds the sum or value of $75,000, exclusive of

  interest and costs.

                                            Complete Diversity

         18.     Connell Solera is a New Jersey limited liability company and therefore holds the

  citizenship of its members. See Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d 1233,

  1234 (10th Cir. 2015); Exhibit A, at ¶ 1; Exhibit E.

         19.     Connell Solera’s sole member is Connell Real Estate Holdings LLC. See Exhibit E.

         20.     Connell Real Estate Holdings LLC is a New Jersey limited liability company and

  therefore holds the citizenship of its members. Id. at 2.

         21.     The sole member of Connell Real Estate Holdings LLC is The Connell Company.

  Id.
                                                    4
Case 1:21-cv-00336-WJM-SKC Document 1 Filed 02/03/21 USDC Colorado Page 5 of 8




          22.     The Connell Company is a New Jersey corporation with its principal place of

  business located in Berkeley Heights, New Jersey. It is a citizen of the State of New Jersey. Id.

  at 4.

          23.     No citizen of any State other than New Jersey holds any membership interest,

  directly or through another limited liability company, in Connell Solera.

          24.     Accordingly, Connell Solera, by virtue of the citizenship of its member and its

  member’s member, is a citizen of the State of New Jersey.

          25.     Lubrizol is a Delaware corporation with its principal place of business in

  Brecksville, Ohio. It is a citizen of the States of Ohio and Delaware. See Exhibit A, at ¶ 2;

  Exhibit F.

          26.     Charlotte Pipe is a North Carolina corporation with its principal place of business

  in Charlotte, North Carolina. It is a citizen of the State of North Carolina, and has been since 1901.

  Exhibit A, at ¶ 3; Exhibit F, at 5.

          27.     Cresline is an Indiana corporation with its principal place of business in Evansville,

  Indiana. It is a citizen of the State of Indiana. Exhibit A, at ¶ 4; Exhibit F, at 7.

          28.     Accordingly, there is complete diversity between Connell Solera and Defendants.

                                              Miscellaneous

          29.     By filing this Notice of Removal, Defendants do not waive any defense that may

  be available to them, including failure to state a claim upon which relief may be granted, lack or

  failure of service, expiration of any relevant statute of limitations or repose, or lack of standing.

          30.     No Defendant has responded to the Complaint in the state court action.

          31.     Pursuant to 28 U.S.C. § 1446(d) and D.Colo.LCivR 81.1, this Notice of Removal

  has been sent to all other parties in this action and has been filed with the clerk of court for the

  District Court for the City and County of Denver. In addition, within fourteen days after the filing
                                                     5
Case 1:21-cv-00336-WJM-SKC Document 1 Filed 02/03/21 USDC Colorado Page 6 of 8




  of this Notice of Removal, Defendants will file a current state court docket sheet (Register of

  Actions) and will separately file each pending motion, petition, and related response, reply, and

  brief. No hearing has been set in the state court case.

         32.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

  upon Defendants are attached. See Exhibits A, B, C, and G.

         33.     Pursuant to D.C.COLO.LAttyR 5(a)(3)(C), the undersigned hereby certify that they

  are members in good standing of the bar of this Court.

                                              Conclusion

         34.     Based on the foregoing, Defendants respectfully request that this Court take

  jurisdiction over this matter to its conclusion and to final judgment to the exclusion of further

  proceedings in the state court, in accordance with law.


                                                    Respectfully submitted,


                                                      /s/ Jeffrey J. Lauderdale
                                                    Jeffrey J. Lauderdale
                                                    The Lubrizol Corporation
                                                    29400 Lakeland Boulevard
                                                    Wickliffe, Ohio 44092
                                                    Telephone: (440) 347-5753
                                                    Facsimile: (440) 347-2828
                                                    E-mail: jeffrey.lauderdale@lubrizol.com

                                                    Greg S. Hearing
                                                    Gordon Rees Scully Mansukhani, LLP
                                                    555 17th Street, Suite 3400
                                                    Denver, Colorado 80202
                                                    Telephone: (303) 200-6898
                                                    Facsimile: (303) 534-5161
                                                    E-mail: ghearing@grsm.com

                                                    Attorneys for Defendant,
                                                    Lubrizol Advanced Materials, Inc.



                                                   6
Case 1:21-cv-00336-WJM-SKC Document 1 Filed 02/03/21 USDC Colorado Page 7 of 8




                                        /s/ Edward C. Stewart
                                      Edward C. Stewart
                                      Wheeler Trigg O’Donnell LLP
                                      370 Seventeenth Street, Suite 4500
                                      Denver, Colorado 80202
                                      Telephone: 303-244-1853
                                      Facsimile: 303-244-1879
                                      E-mail: stewart@wtotrial.com

                                      Attorney for Defendant,
                                      Charlotte Pipe & Foundry Co.



                                        /s/ Michael J. Decker
                                      Michael J. Decker
                                      Murphy & Decker, P.C.
                                      730 17th Street, Suite 925
                                      Denver, Colorado 80202
                                      Telephone: 720-644-5442
                                      Facsimile: 303-468-5981
                                      E-mail: mdecker@murphydecker.com

                                      Attorney for Defendant,
                                      Cresline Plastic Pipe Co., Inc.




                                      7
Case 1:21-cv-00336-WJM-SKC Document 1 Filed 02/03/21 USDC Colorado Page 8 of 8




                                    CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Notice of Removal was served this 3rd day of

  February, 2021, via e-mail and First Class U.S. Mail, upon the following:

         Timothy W. Gordon, Esq.
         J. Lee Gray, Esq.
         Shawn A. Eady, Esq.
         Holland & Hart LLP
         555 17th Street, Suite 3200
         Denver, Colorado 80202-3921
         tgordon@hollandhart.com
         lgray@hollandhart.com
         saeady@hollandhart.com

         Attorneys for Plaintiff,
         Connell Solera, LLC



                                                   /s/ Jeffrey J. Lauderdale
                                                  One of the Attorneys for Defendant,
                                                  Lubrizol Advanced Materials, Inc.




                                                 8
